DETAILED ACTION

Claims 1-20 are currently pending and have been examined in this application.  This communication is the first action on the merits. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 6/16/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Suggestion(s)

The following suggestions to the claim limitations place the claims in better form by improving consistency within the claims and/or with respect to the specification:

Claim 1:

Amend to: “providing, by the first device, to the second device, and based on determining that a quantity of transactions associated with the virtual transaction number satisfies a threshold, the virtual transaction number for display at the second device during a transaction; and providing, by the first device, to the second device, and based on determining that [[a]]the transaction associated with the merchant was completed using the virtual transaction number, an indication to stop displaying the virtual transaction number at the second device.”

Spec [0040] “In some implementations, the transaction device may determine that the transaction associated with the merchant has been completed, and may cause the information associated with the virtual transaction number to stop being displayed on the display screen of the projectable17 Docket No. 0104-0231C1transaction card. For example, the transaction device may determine that the transaction has been completed and may provide, to the projectable transaction card and/or the user device paired with the projectable transaction card, an indication to stop displaying the information associated with the virtual transaction number. Here, upon receiving the indication, the projectable transaction card and/or the user device may cause the information associated with the virtual transaction number to stop being displayed (e.g., such that the default image is displayed, such that an indication that the transaction is complete is displayed, and/or the like).”

The above should similarly be applied to Claims 8 & 15.

No Prior Art rejection

Claims 1-20 overcome 35 U.S.C. 102/103 for the following reasons:  

Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed subject matter, as a whole or taken in combination, and does not teach:

providing, by the first device, to the second device, and based on determining that a transaction associated with the merchant was performed using the virtual transaction number, an indication to stop displaying the virtual transaction number at the second device.  

The closest prior art of record includes:

Nelsen (US 20140249904) provides a system and method for managing a virtual card based on geographical and balance information.

Rohatgi (US 20100312704) provides a system and method for on demand generation, use and transfer of virtual financial instruments.

Feekes (US 20140337957) provides a system for a smartcard that is capable of ceasing the presentation of a code on a digital display upon transaction completion to improve security and reduce the card’s power state.

	



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claims 8 & 15.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


determining, by a first device, that a current location associated with a second device matches a location associated with a merchant; generating, by the first device and based on determining that the current location of the second device matches the location associated with the merchant, a virtual transaction number associated with the merchant; providing, by the first device, to the second device, and based on determining that a quantity of transactions associated with the virtual transaction number satisfies a threshold, the virtual transaction number for display at the second device; and providing, by the first device, to the second device, and based on determining that a transaction associated with the merchant was performed using the virtual transaction number, an indication to stop displaying the virtual transaction number at the second device.  



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice or commercial or legal interaction) of generating a virtual transaction number at a particular merchant to conduct a transaction.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice or commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The devices and display in Claim 1 (in addition to the memory and processor of Claim 8, and processor and non-transitory CRM of Claim 15) are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claims 6 & 13 – beacon device – which further applies the abstract idea on a generic computer component) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	

Conclusion
The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	


Lopez (US 20180268405) provides a transaction IC card that includes the generation and storing of one or more tokens representing an actual account identifier associated with an account of an account holder on a digital display of the card. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695